Title: To Benjamin Franklin from Dumas, 10[–12] October 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 10e.[–12] Oct. 1780
Je commence cette Lettre aujourd’hui, mais vraisemblablement je ne l’enverrai qu’après demain dans l’espoir de pouvoir y ajouter quelque chose sur ce qu’on aura dit ou fait dans l’Assemblée d’Hollde. En attendant je vous dois prévenir d’une incorrection & d’une omission qu’il y a dans le compte que j’ai eu l’honneur de vous rendre de la Dépêche de Petersbourg. 1º. Ce que j’ai dit, touchant la déclaration que l’Envoyé Britannique a faite, “que Sa Cour aura Soin que les navires de la Neutralité armée. Soient respectés, pourvu que cette rep. en soit exclue,” les Plénipotentiaires l’ont avancé dans leur Dépêche, non comme ne le tenant que de l’Envoyé de Prusse, mais comme le tenant de Source. 2º. Et quant à l’accession du R— de P—— à cette neutralité, ce n’est pas une simple conjecture de notre ami, c’est l’Envoyé de Pe. à Petersbourg, qui a dit aux Plénipes. que le R— son Mre. [Maitre] accedera à cette Neutralité armée.

Je vous suis très-obligé, Monsieur, de ce que vous m’apprenez par la vôtre du 2e touchant Mr. Searle. Je languis de le voir, & de lui témoigner toute l’amitié & tout le respect, & rendre tous les services dont je suis capable. Mais où est-il présentement? Si j’ai bien compris notre Ami, qui m’en a parlé, il a été à Amsterdam auprès de Mr. Adams; notre Ami l’a vû, & m’en a parlé en termes remplis d’estime. J’en Suis d’autant plus mortifié de ne pas l’avoir vu encore: & je regrette aussi de n’avoir pas la Lettre de Mr. James Lovell dont il est porteur.
Je vous ai bien des Obligations, Monsieur, des Assurances que vous avez bien voulu & pu me donner. Il ne s’offre rien qui surpasse ni équivale ma situation actuelle, les ennemis de l’am—— ont mis ordre à cela depuis longtemps. Je n’en ai pas non plus cherché les occasions; & celles qu’on m’a présentées par le passé, étoient de nature à être rejetées avec le dernier mépris par un brave homme.— J’ajouterai seulement, que la rage de ces ennemis croît, à mesure qu’ils voient croître leurs propres embarras & que ne pouvant plus rien m’ôter, ils me persécutent sourdement jusque chez moi, en rendant malheureux ce qui m’est le plus cher.
Vous aurez déjà appris, Monsieur, le malheur arrivé à Mr. Laurens d’être pris avec son Secretaire, & conduit à Darthmouth en Angle. Je lui ai écrit, par une main sure, une Lettre pour lui offrir les services qu’il pourroit me croire capable de lui rendre.
Vous verrez, par l’Imprimé ci-joint, que j’ai été diligent à faire insérer ce que vous avez eu la bonté de me communiquer.
L’Assemblée d’Hollde. n’a rien décidé encore sur les Dépêches de Petersbourg. On y lut hier une Dépêche du Gouvr. De Graaf de St. Eustache, laquelle confirme authentiquement tout ce qui a été publié dans les Gazettes touchant les hostilités exercées par les Angl. & NB. par ordre exprès de leur Cour, contre l’Isle holl. de St. Martin aux Indes occid.— Il faut avouer que cette Rep. ici est bien malheureuse.— Mais on peut lui dire ce que vous m’avez dit sur un autre sujet: Tu l’as voulu Ge. [George] Dandin.
Je suis, Monsieur, avec le plus ferme & respectueux attachement, Votre très-humble, très-obéissant & fidele serviteur
Dumas
12e. Octobe. 1780
 
Addressed: A Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Et. Un. / &c. / Passy./.
